The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not offers to sell nor do they seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion. Dated April23, 2009. Prospectus Supplement (to Prospectus dated February10, 2009) 20,000,000Shares CALPINE CORPORATION Common Stock The selling stockholder is offering all of the shares of our common stock offered by this prospectus supplement. We will not receive any proceeds from the sale by the selling stockholder of shares of common stock in this offering. Our common stock is listed for trading on the New York Stock Exchange under the symbol “CPN.” On April22, 2009, the closing price of our common stock on the New York Stock Exchange was $8.96 per share. Investing in our common stock involves significant risks. Before buying shares of our common stock you should read the discussion of material risks of investing in our common stock under the heading entitled “Risk Factors” beginning on page S-1 of this prospectus supplement and on page 2 of the accompanying prospectus. The underwriter will purchase the common stock from the selling stockholder at a price of $per share, resulting in $million aggregate proceeds to the selling stockholder. The underwriter may offer the shares from time to time to purchasers directly or through agents, or through brokers in brokerage transactions on the New York Stock Exchange, or to dealers in negotiated transactions or in a combination of such methods of sale, at a fixed price or prices, which may be changed, or at market prices prevailing at the time of sale, at prices related to such prevailing market prices or at negotiated prices. See “Underwriting.” The selling stockholder has granted the underwriter a 30-day option to purchase up to 3,000,000 additional shares of common stock. Delivery of the shares will be made on or about , Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. Morgan Stanley The date of this prospectus supplement is , TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 RISK FACTORS S-1 USE OF PROCEEDS S-1 PRICE RANGE OF COMMON STOCK AND DIVIDEND POLICY S-1 SELLING STOCKHOLDER S-3 UNDERWRITING S-4 LEGAL MATTERS S-6 LIMITATION ON LIABILITY AND DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES S-6 WHERE YOU CAN FIND MORE INFORMATION S-6 Prospectus Page ABOUT THIS PROSPECTUS i CALPINE CORPORATION 1 RISK FACTORS 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING INFORMATION 5 USE OF PROCEEDS 7 DESCRIPTION OF CAPITAL STOCK 8 SELLING STOCKHOLDERS 12 PLAN OF DISTRIBUTION 14 LEGAL MATTERS 16 EXPERTS 16 WHERE YOU CAN FIND MORE INFORMATION 17 You should rely only on the information provided in this prospectus supplement, the related prospectus and the information incorporated by reference herein or therein. We and the selling stockholder have not authorized anyone to provide you with additional or different information. This document may only be used where it is legal to offer and sell these securities. You should assume that the information contained in this prospectus supplement, the related prospectus and the documents incorporated by reference is accurate only as of the respective dates of such documents. S-i ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts. The first part is this prospectus supplement, which describes the specific terms of this offering. The second part is the accompanying prospectus, which describes more general information, some of which may not apply to this offering. You should read both this prospectus supplement and the accompanying prospectus, together with the additional information described below under the heading “Where You Can Find More Information.” If the description of the offering varies between this prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. Any statement made in this prospectus supplement or in a document incorporated or deemed to be incorporated by reference in this prospectus supplement will be deemed to be modified or superseded for purposes of this prospectus supplement to the extent that a statement contained in this prospectus supplement or in any other subsequently filed document that is also incorporated or deemed to be incorporated by reference in this prospectus supplement modifies or supersedes that statement. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this prospectus supplement. See “Where You Can Find More Information.” RISK FACTORS We urge you to carefully consider the risks described beginning on page 2 of the accompanying prospectus, as well as the other information we have provided in this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference, before reaching a decision regarding an investment in our common stock. USE OF PROCEEDS We will not receive any of the proceeds from the sale of the shares by the selling stockholder. PRICE RANGE OF COMMON STOCK AND DIVIDEND POLICY Public trading of our previously outstanding common stock originally commenced on September20, 1996, on the New York Stock Exchange, or NYSE, under the symbol “CPN.” Prior to that, there was no public market for our common stock. On December2, 2005, the NYSE notified us that it was suspending trading in our common stock prior to the opening of the market on December6, 2005, and the SEC approved the application of the NYSE to delist our common stock effective March15, 2006. From December6, 2005, to January31, 2008, our common stock traded in theover-the-counter market as reported on the Pink Sheets under the symbol “CPNLQ.PK.” On January31, 2008, pursuant to our plan of reorganization related to our emergence from Chapter 11 bankruptcy protection, our previously outstanding common stock was canceled and we authorized and began issuance of 485 million shares of reorganized Calpine Corporation common stock to settle unsecured claims pursuant to the plan of reorganization. On January16, 2008, the shares of reorganized Calpine Corporation common stock were admitted to listing on the NYSE and began “when issued” trading under the symbol “CPN-WI.” The reorganized Calpine Corporation common stock began “regular way” trading on the NYSE under the symbol “CPN” on February7, 2008. The following table sets forth the high and low bid prices for our old common stock for each quarter of the calendar year 2007, as reported on the Pink Sheets and high and low sales prices for reorganized Calpine Corporation common stock for each quarter of the calendar year 2008 and the calendar year 2009 to date, as reported on the NYSE.Over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not necessarily reflect actual transactions. High Low Market/Report 2007 First Quarter $ 2.19 $ 1.09 PinkSheets Second Quarter 4.15 1.99 Pink Sheets Third Quarter 3.75 1.05 Pink Sheets Fourth Quarter 1.80 0.18 Pink Sheets 2008 First Quarter $ 19.51 $ 15.00 NYSE Second Quarter 23.36 17.77 NYSE Third Quarter 22.83 12.08 NYSE Fourth Quarter 13.48 6.35 NYSE 2009 First Quarter $ 9.34 $ 4.76 NYSE Second Quarter (through April22, 2009) 9.84 6.64 NYSE For a description of our dividend policy, please refer to our Annual Report on Form10-K for the fiscal year ended December31, 2008, filed with the SEC on February27, 2009, as amended on March31, 2009. For more information, see “Where You Can Find More Information.” S-2 SELLING STOCKHOLDER Information below with respect to beneficial ownership has been furnished by the selling stockholder and we have not sought to verify such information. Except as stated in the footnotes below or otherwise disclosed in this prospectus supplement and the accompanying prospectus, neither the selling stockholder nor any of its affiliates, officers, directors or principal equity holders has held any position or office or has had any material relationship with us or any of our predecessors or affiliates within the past three years. The following table sets forth the name of the selling stockholder, the number of shares of common stock beneficially owned by the selling stockholder as of April22, 2009, the number of shares of common stock that such selling stockholder may offer and sell pursuant to this prospectus supplement, and the number of shares of common stock and the percentage of the class of common stock to be beneficially owned by the selling stockholder after completion of this offering. Beneficial ownership is determined in accordance with the rules of the SEC and includes voting and investment power with respect to shares. Except as indicated by footnote and subject to community property laws where applicable, to our knowledge, the stockholder named in the table below has sole voting and investment power with respect to all shares of common stock shown as beneficially owned by it. NumberofShares SharesBeneficially Shares Beneficially BeingSold Owned Owned inthisOffering AftertheOffering BeforetheOffering Without With WithoutOverallotment WithOverallotment Name Number Percent(1) Overallotment Overallotment Number Percent(1) Number Percent(1) Harbinger Capital Partners Master Fund I, Ltd.(2) 73,407,165 17.1 % 20,000,000 23,000,000 53,407,165 12.5 % 50,407,165 11.8 % (1) Calculated based on 428,812,216 shares of our common stock outstanding as of April22, 2009. (2) The address for Harbinger Capital Partners Master Fund I, Ltd. (the “Master Fund”), is c/o International Fund Services (Ireland) Limited, Third Floor, Bishop’s Square, Redmond’s Hill, Dublin 2, Ireland. The indicated amount includes (i) 67,217,520 shares of common stock registered in the name of the Master Fund and (ii) 6,189,645 shares of common stock registered in the name of Kelson Investments, Sàrl, an indirect wholly owned subsidiary of the Master Fund. Harbinger Capital Partners LLC (“Harbinger LLC”) is the investment manager of the Master Fund. Harbinger Holdings, LLC (“Holdings”) is the managing member of Harbinger LLC. Philip Falcone, the managing member of Harbinger Holdings, has power to vote or direct the vote of the shares.Mr. Falcone is also the portfolio manager of the Master Fund.Each of Harbinger LLC, Holdings and Philip Falcone disclaims beneficial ownership of these shares, except to the extent of their pecuniary interest therein. S-3 UNDERWRITING Subject to the terms and conditions of an underwriting agreement, dated as of the date of this prospectus supplement, Morgan Stanley & Co. Incorporated, as sole underwriter, has agreed with us and with the selling stockholder to purchase from the selling stockholder the number of shares of common stock set forth opposite its name below: Underwriter Numberof Shares Morgan Stanley& Co. Incorporated 20,000,000 Total 20,000,000 Subject to certain conditions, the underwriter has agreed to purchase and accept delivery of all of such shares. The underwriter will purchase the shares of our common stock from the selling stockholders at a price of $ per share, resulting in aggregate proceeds to the selling stockholder of
